Title: From George Washington to Hugh Williamson, 31 March 1784
From: Washington, George
To: Williamson, Hugh



Dr Sir,
Mount Vernon 31st March 1784

The last Post brought me your favor of the 24th—The sentiments I shall deliver in answer to it, must be considered as coming

from an individual only; for I am as unacquainted with the opinions, & know as little of the affairs & present management of the Swamp Company, in Virginia, (tho’ a Member of it) as you do, perhaps less—as I have received nothing from thence, nor have heard any thing of my interest therein, for more than nine years. I am equally uninformed of the motives which induced the Assembly of Virginia to open a Canal between Kemps, & the No. West Landing; but presume territorial jurisdiction must have been the governing principle.
From an attentive review of the great dismal Swamp (and it was with a critical eye I examined it) I have been long satisfied of the practicability of opening a communication between the rivers which empty into Albemarle Sound (thro’ Drummonds Pond) & the waters of Elizabeth or Nansemund Rivers. Once, for the purpose of forming a plan for reclaiming the Lands, more than with a view to the benefit of navigation, I traversed Drummonds pond through its whole circuit; & at a time when it was brim full of water. I lay one night on the east border of it, on ground something above the common level of the Swamp; in the morning I had the curiosity to ramble as far into the Swamp as I could get with convenience, to the distance perhaps of five hundred yards; & found that the water which at the margin of the Lake (after it had exceeded its natural bounds) was stagnant, began perceivably to move Eastward, and at the extent of my walk it had deepen’d—got more into a channel—& had increased obviously in its motion. This discovery left not a doubt in my mind, that that current was descending into one of the rivers of Albemarle Sound. To ascertain it, I directed our Manager to hire persons to explore it Fully; & to the best of my recollection he sometime afterwards informed me, that he had done so—that it was found to be the head of the Northwest river—that to where the water had formed a regular channel of considerable width & depth, did not exceed 4 miles—& that from thence downwards to the present navigation of that river, there was no other obstruction to small craft, than fallen trees. What I have given as coming under my own knowledge, you may rely upon—The other, I as firmly believe, & have no doubt but that the waters of Pequemins & Pasquetank, have a similar, & perhaps as close a connexion with Drummonds Pond as that of the No. West.

My researches, at different times, into, & round this Swamp (for I have encompassed the whole) have enabled me to make the following observations—That the principal rivulets which run into the great dismal, if not all of them, are to the westward of it, from Suffolk southwardly—That Drummonds Pond is the receptacle for all the water which can force its way thro’ the reeds, roots, trash & fallen timber (with which the Swamp abounds) into it—That to these obstructions, & the almost perfect level of the Swamp, are to be ascribed the wetness of it. That in wet seasons, when the banks of the pond are overborne by the assemblage of waters from the quarter I have mentioned, it discharges itself with equal difficulty, into the heads of the rivers of Albemarle, Elizabeth & Nansemond; for it is a fact, that the late Colo. Tucker of Norfolk, on a branch of Elizabeth river, & several others on Nansemond river, have Mills which are, or have been worked by the waters which run out of the Swamp.
Hence, & from a Canal which the Virginia company opened some years since, I am convinced that there is not a difference of more than two feet between one part of the Swamp and another. That the East side, & south end are lower than their opposites; & that a canal of that depth when the water of Drummonds pond is even with its banks—& more or less in the proportion it rises or sinks, will take the water of it, & with the aid of one Lock, let it into either Elizabeth river, or Nansemond; neither of which, from the best information I have been able to obtain, would exceed six or seven miles. Admitting these things, & I firmly believe in them, the kind of navigation will determine the expence, having due consideration to the difficulty which must be occasioned by the quantity of water, & little fall by which it can be run off.
To attempt in the first instance such a Canal as would admit any vessel which the Bay of Albemarle is competent to, would in my opinion be tedious, & attended with an expence which might prove discouraging—whilst one upon a more contracted scale would answer very valuable purposes, & might be enlarged as the practicability of the measure, & the advantages resulting from it should unfold—appropriating the money which shall arise from the Toll, after principal & interest is fully paid, as a fund for the further extension of the navigation, which in

my opinion, wou’d be exceedingly practicable, & would be found the readiest & easiest plan to bring it to perfection.
If this method should be adopted, I would very readily join my mite towards the accomplishment—provided the Canal which the State of Virginia is about to cut, should not render it an unnecessary, or unprofitable undertaking—A more extended plan would be too heavy for my purse.
I agree in sentiment with you that whenever the public is disposed to reimburse principal & interest to the corporation & will open a free passage of the Canal, that the charter should cease; but I do not think eight Pr Cent is adequate, I mean sufficiently inviting, nor ten either, unless Governmt, in the act for incorporation, were to guaranty the expence, & be at the final risque of the success—and would have, tho’ not an exorbitant, yet a fixed toll, & one which should be judged fully competent to answer the purpose; because it is not less easy than pleasing to reduce it at any time—but it would be found difficult & disgusting, however necessary and urgent, to increase it.
In other respects my opinion differs not from yours, or the propositions you inclosed to Sir, Your Most obedient & very humble Servt

G: Washington

